Citation Nr: 0838656	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  02-08 911A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for service-connected 
lumbosacral strain, currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney at 
Law


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1991 to March 
1994.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).  The Board denied the claim on appeal 
by a December 2005 decision.  The veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  Based on a November 2006 Joint Motion for 
Remand (Joint Motion), a December 2006 Court order remanded 
this appeal for development in compliance with the Joint 
Motion.  The Board then remanded this claim for further 
development in accordance with the December 2006 Court order.


FINDING OF FACT

The medical evidence of record does not show that the 
veteran's back has ever been unfavorably ankylosed.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
5292, 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 
(2007)


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Prior to initial adjudication, a letter dated 
in May 2001 satisfied the duty to notify provisions.  
Additional letters were also provided to the veteran in 
January 2005, April 2006, and June 2007, after which the 
claims were readjudicated.  See 38 C.F.R. § 3.159(b)(1); 
Overton v. Nicholson, 20 Vet. App. 427 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran's service medical records and VA medical treatment 
records have been obtained.  VA examinations were provided to 
the veteran in connection with his claim.  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  

While the veteran was not provided with a letter notifying 
him of the criteria that must be satisfied for entitlement to 
an increased evaluation, the full text of the relevant 
diagnostic codes was provided to the veteran in a May 2002 
statement of the case, a June 2005 supplemental statement of 
the case, a December 2005 Board decision, and a May 2008 
supplemental statement of the case.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Accordingly, the Board finds 
that the veteran was supplied with information sufficient for 
a reasonable person to understand what was needed.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  In addition, 
the November 2006 Joint Motion to the Court submitted by the 
veteran's representative specifically mentioned DeLuca v. 
Borwn, 8 Vet. App. 202 (1995), which indicates an actual 
knowledge of the general loss of motion provisions of the 
Diagnostic Code.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  
Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  This involves a 
factual determination of the current severity of the 
disability.  Id. at 58.

Service connection for a low back condition was granted by a 
July 1999 rating decision and a 10 percent evaluation was 
assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5295, 
effective April 7, 1994.  Subsequently, a September 2001 
rating decision recharacterized the disability as lumbosacral 
strain and assigned a 20 percent evaluation under 38 C.F.R. § 
4.71a, Diagnostic Code 5295, effective January 11, 2001.  
Finally, a May 2008 rating decision assigned a 50 percent 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5237, 
effective January 11, 2001.

An August 2001 VA spine examination report stated that the 
veteran's claims file had been reviewed.  On physical 
examination, the veteran's spine had forward flexion of 90 
degrees, extension of 30 degrees, left flexion of 35 degrees, 
right flexion of 35 degrees, left rotation of 35 degrees, and 
right rotation of 35 degrees.

A March 2002 VA outpatient medical report stated that the 
veteran complained of back pain.

A March 2004 VA outpatient medical report stated that the 
veteran complained of back pain.  On physical examination, 
the veteran's paravertebral muscles were tender to palpation, 
he had positive straight leg raise bilaterally, and there was 
no gait abnormality.  His motor strength was 5 out of 5 in 
the lower extremities and there was no decrease or loss of 
sensation on the lower extremities.

A December 2004 VA outpatient medical report stated that the 
veteran complained of back pain.  On physical examination, 
the veteran's paravertebral muscles were tender to palpation 
and he had positive straight leg raise bilaterally.  The 
veteran's patellar and Achilles tendon reflexes were "2+" 
bilaterally, his motor strength was 5 out of 5 in the lower 
extremities, and there was no decrease in sensation on the 
lower extremities.

A January 2005 VA spine examination report stated that on 
physical examination, the veteran's spine had forward flexion 
of 72 degrees, extension of 15 degrees, left flexion of 25 
degrees, right flexion of 25 degrees, left rotation of 30 
degrees, and right rotation of 30 degrees.  The veteran had 
symmetric and equal reflexes at the knees and ankles and had 
excellent preservation of vibratory, light tough, and 
pinprick sensation to both lower extremities.  The 
circumferential measurements of his calves and thighs were 
equal bilaterally.  The veteran had negative dural stretch 
testing and Lasegue's signs, bilaterally.  The tone, bulk, 
and strength of the veteran's lower extremity muscles were 
within full limits.  He had no unusual patterns of footwear 
at the heels of his shoes, and his gait was normal.

A March 2005 VA outpatient medical report stated that the 
veteran complained of back pain.  On physical examination, 
the veteran's entire spine was not tender to palpation, there 
was no evidence of paravertebral muscle spasms, and he had a 
negative straight leg raise bilaterally.  The veteran's 
patellar and Achilles tendon reflexes were "2+" 
bilaterally, his motor strength was 5 out of 5 in the lower 
extremities, and there was no decrease in sensation on the 
lower extremities.

A June 2005 VA outpatient medical report stated that the 
veteran complained of back pain.  The veteran reported being 
able to walk without an assistive device and was able to 
change position from sitting to standing with guarding.  The 
veteran did not have an antalgic gait and was able to do 
light work.

An August 2005 VA outpatient medical report stated that the 
veteran complained of back pain.  On physical examination, 
the veteran's gait was normal, he had 5 out of 5 strength 
"throughout," his balance was good, and he was able to 
stand on his toes and heels.  The veteran had normal spine 
flexibility and a negative straight leg test.  Sensation was 
intact, reflexes were normal, and Babinsky testing was 
negative.  The veteran was continent in the bowel and 
bladder.

A January 2006 VA outpatient medical report stated that the 
veteran complained of back pain.  On physical examination, 
there was some tightness in the paravertebral muscles 
especially toward the lumbar area.  The veteran had a 
positive straight leg raise on the left side, with pain down 
to the back of the left knee, and normal muscle bulk 
bilaterally.  On neurological examination, the veteran's 
patellar and Achilles tendon reflexes were "2+" 
bilaterally, and his sensation to light touch was intact and 
equal in both legs.

A March 2006 VA outpatient medical report stated that the 
veteran complained of back pain.  On physical examination, 
the veteran's spinal range of motion was limited in both 
flexion and extension.  On neurological examination, the 
veteran was "intact."

An April 2006 VA outpatient medical report stated that the 
veteran complained of back pain.  On physical examination, 
there was no tenderness to palpation of the entire spine, no 
evidence of paravertebral spasm, and the veteran had a 
negative straight leg raise bilaterally.  The veteran's 
patellar and Achilles tendon reflexes were "2+" 
bilaterally, his muscle strength was 5 out of 5 in the lower 
extremities, and there was no decrease in sensation on the 
lower extremities.

In a June 2006 VA joints examination report, the veteran 
complained of back pain.  On physical examination, the 
veteran's posture and gait were normal.  The veteran refused 
to cooperate with range of motion testing.  There was no 
objective evidence of painful motion, spasm, weakness, or 
tenderness.  The veteran did not report pain radiating to the 
lower extremities and a neurologic examination of the lower 
extremities was normal.

An October 2007 VA orthopedic examination report stated that 
the veteran's claims file had been reviewed.  On physical 
examination, the veteran's spine had forward flexion of 40 
degrees, extension of 5 degrees, left flexion of 15 degrees, 
right flexion of 15 degrees, left rotation of 3 degrees, and 
right rotation of 3 degrees.  All ranges of motion included 
pain throughout the range of motion.

During the pendency of this appeal, the relevant rating 
criteria for evaluating disabilities of the spine were 
amended effective September 26, 2003.  VA's Office of General 
Counsel has determined that the amended rating criteria can 
be applied only for periods on and after the effective date 
of the regulatory change.  The Board can apply only the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-00; 65 Fed. Reg. 33422 (2000); see also Kuzma v. 
Principi, 341 F.3d 1327, 1328-29 (Fed. Cir. 2003).

The RO addressed the veteran's claim for increase under both 
the old criteria in the Schedule and the current regulations 
in the May 2008 supplemental statement of the case.  
Therefore, there is no prejudice to the veteran for the Board 
to apply the regulatory revisions of September 26, 2003 in 
the appellate adjudication of this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Evaluation Prior to September 26, 2003

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine was evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5292.  A 40 percent 
evaluation was the highest evaluation available under this 
Diagnostic Code.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003).  Accordingly, an evaluation in excess of 50 percent 
is not warranted prior to September 26, 2003 under this 
Diagnostic Code.

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  A 40 percent evaluation was the 
highest evaluation available under this Diagnostic Code.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  Accordingly, 
an evaluation in excess of 40 percent is not warranted prior 
to September 26, 2003 under this Diagnostic Code.

As the veteran's disability involves restricted articulation 
of a joint, the Board must also address the provisions of 38 
C.F.R. §§ 4.40 and 4.45 (2007).  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The Board notes, however, that the 50 
percent evaluation assigned is greater than the highest award 
possible under Diagnostic Codes 5292 and 5295.  If, as in 
this case, a claimant is already receiving the maximum 
disability rating available based on symptomatology that 
includes limitation of motion, and a higher evaluation can 
only be provided based on ankylosis, it is not necessary to 
consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  
See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
Consequently, an evaluation in excess of 50 percent is not 
warranted for the period prior to September 26, 2003, based 
on 38 C.F.R. §§ 4.40 and 4.45.

Separate Orthopedic and Neurologic Evaluations 
On and After September 26, 2003

The Board must also determine whether a rating in excess of 
50 percent can be assigned for the veteran's lumbosacral 
strain by providing separate evaluations for the chronic 
orthopedic and neurologic manifestations of the disability, 
as noted under the rating criteria effective on and after 
September 26, 2003.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5293, Note (2) (2003); 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases or Injuries of the Spine, Note (1) 
(2007).

Under the General Rating Formula for Diseases or Injuries of 
the Spine, effective September 26, 2003, a 40 percent 
evaluation is warranted for forward flexion of the 
thoracolumbar spine to 30 degrees or less, or with favorable 
ankylosis of the thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2007).

The medical evidence of record shows that for the period on 
and after September 26, 2003, the veteran's lumbosacral 
strain was manifested by pain, and limitation of motion to 40 
degrees of flexion and 5 degrees of extension.  The medical 
evidence of record does not show that the veteran's 
lumbosacral strain has resulted in unfavorable ankylosis of 
the entire spine for any period on appeal.  Accordingly, an 
evaluation in excess of 50 percent is not warranted for the 
veteran's orthopedic manifestations under the General Rating 
Formula for Diseases and Injuries of the Spine.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5237.  

As noted above, any associated objective neurologic 
abnormalities are to be rated separately under an appropriate 
diagnostic code.  38 C.F.R. § 4.71(a), General Rating Formula 
for Diseases or Injuries of the Spine, Note (1).  However, 
the medical evidence of record does not show that the veteran 
experiences compensable neurologic abnormalities.  
Neurological testing was negative for any consistent 
abnormalities throughout the period on appeal.  Accordingly, 
a separate evaluation for neurologic abnormalities is not 
warranted.

The Board has reviewed the record with consideration of 38 
C.F.R. § 3.321(b) (2007).  There is no indication in the 
record that the schedular evaluations are inadequate to 
evaluate the impairment of the veteran's earning capacity due 
to the disability at issue.  The veteran has not required 
frequent hospitalization for his service-connected 
lumbosacral strain, and the reported manifestations of the 
disability are not in excess of those contemplated by the 
schedular criteria.  Thun v. Peake, 22 Vet. App. 111 (2008).  
Accordingly, an extraschedular evaluation is not warranted 
for the veteran's service-connected lumbosacral strain.

This issue has also been reviewed with consideration of 
whether staged ratings would be warranted.  However, as the 
veteran's back has never been ankylosed in any manner, there 
is no medical evidence of record that would warrant a rating 
in excess of 50 percent for his service-connected lumbosacral 
strain at any time during the period pertinent to this 
appeal.  38 U.S.C.A. § 5110 (West 2002); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as medical evidence of record 
does not show findings that meet the criteria for a rating in 
excess of 50, the doctrine is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); see also Massey v. 
Brown, 7 Vet. App. 204, 208 (1994) (the Board may only 
consider the specific factors as are enumerated in the 
applicable rating criteria).


ORDER

An evaluation in excess of 50 percent for lumbosacral strain 
is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


